Title: From Benjamin Franklin to the Marquis de Lafayette, 1 October 1779
From: Franklin, Benjamin
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


Dear Sir,
Passy, Oct. 1. 1779.
It is a long time since I did myself the honour of writing to you: But I have frequently had the Pleasure of hearing of your Welfare.
Your kindness to my Grandson in offering to take him under your Wing in the Expedition is exceedingly obliging to me. Had the Expedition gone on it would have been an infinite advantage to him to have been present with you so early in Life at Transactions of Such vast Importance to great Nations. I flattered myself too, that he might possibly catch from you Some Tincture of those engaging Manners that make you so much the Delight of all that know you.— Accept hower my warmest and most grateful Acknowledgements.—
I Send you enclos’d a Newspaper containing the Particulars of Waynes gallant attack of Stoney Point. This is good News. But it is follow’d by some bad the Loss of our little Squadron from Boston at Penobscot, which it is said our People were obliged to blow up.— I hope Count d’Estaign’s Arrival in America will give us our Revenge. Six thousand Troops are ordered to the West Indies to secure your Conquests, and I hope make more. But I do not hear of any Intention to send any to our Country. I have no Orders to request Troops, but large ones for supplies. And I dare not take any farther Steps than I have done in such a Proposition without orders.— Accept in Beehelf of the Congress my Thankful Acknowledgements for your Zeal to serve America. Occasions may offer which at Present do not appear, wherein your Bravery & conduct may be highly useful to her. May every felicity attend you is the wish of dear Sir, Your. A. and m. o. servt.
BF.
Mr. Le Marquis De Lafayette.
